Citation Nr: 0305882	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Propriety of reduction from 50 to 30 percent for post-
operative residuals of bilateral detached retinas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from November 12, 1987 to 
March 30, 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by 
which the RO reduced a 50 percent evaluation for 
postoperative residuals of bilateral detached retinas to 30 
percent, effective from March 1, 1999.  


FINDINGS OF FACT

1.  By a February 1998 rating decision, the RO assigned a 50 
percent evaluation for service-connected post-operative 
residuals of bilateral detached retinas based on an average 
concentric contraction of the field of vision to between 30 
degrees and 15 degrees.  

2.  The February 1998 calculation of average concentric 
contraction was undebatably erroneous; the average concentric 
contraction for each eye was no worse than 40 degrees.


CONCLUSION OF LAW

Restoration of a 50 percent evaluation for post-operative 
residuals of bilateral detached retinas is not warranted.  38 
U.S.C.A. §§ 110, 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 
4.2, 4.7, 4.75, 4.76, 4.76a, 4.84a Diagnostic Codes 6008, 
6079, 6080 (2002) 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a February 1998 rating decision a hearing review officer 
(HO) at the RO increased the evaluation for post-operative 
residuals of bilateral detached retinas to 50 percent 
disabling under Diagnostic Code 6080, effective from 
September 24, 1997.  The rating decision shows that this was 
based on a September 1997 VA examination field of vision 
chart.  The HO found that the September 1997 results showed 
average constriction of the visual fields to be 19 degrees 
bilaterally.  That decision also noted the veteran's 
testimony that his visual acuity was fairly correctable, but 
he had significant decrease in his peripheral vision and 
blind spots.

In September 1998 the RO notified the veteran of a proposal 
to reduce the 50 percent rating for residuals of post-
operative bilateral detached retinas to 30 percent.  Therein, 
the RO explained that the previous decision was clearly and 
unmistakably erroneous in that a review of the computation of 
the visual fields of the eyes showed that average concentric 
contraction was 45 degrees in each eye, as opposed to the 19 
degrees previously computed.  The veteran was notified of the 
September 1998 decision and of his opportunity to present 
additional evidence and appear at a hearing on the matter.  
By decision dated in December 1998 the RO reduced the 50 
percent evaluation to a 30 percent evaluation effective March 
1, 1999.

To begin with, the Board finds that the September 1998 notice 
to the veteran satisfies procedural requirements applicable 
under 38 C.F.R. § 3.105(e) and (h) (2002) regarding notice 
and an opportunity for a predetermination hearing.  

With respect to the propriety of the rating reduction, the 
law provides that the duration of a rating is measured from 
the effective date assigned until the effective date of the 
actual reduction.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  Where a rating has continued for 5 years or more at 
the same level, the requirements of 38 C.F.R. § 3.344(a) and 
(b) must be satisfied in order to properly effect a reduction 
of that rating.  38 C.F.R. § 3.344(c).  However, since in the 
present case, the 50 percent rating was in effect from 
September 24, 1997 to March 1, 1999-a period significantly 
less than five years-the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply.  

Initially, the Board notes that the RO's December 1998 
decision to reduce the rating for post-operative residuals of 
bilateral retinal detachment to 30 percent was not based on 
improvement in the veteran's disability.  Rather, it was 
based on a finding that the February 1998 decision increasing 
the rating to 50 percent disabling was clearly and 
unmistakably erroneous.  

Previous determinations, which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 U.S.C.A. 5109A (West 2002); 38 C.F.R. 
3.105(a) (2002).  The Court has established a three-pronged 
test, each of which must be met before clear and unmistakable 
error is established:  (1) the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 
310 (1992).

In this instance, the HO increased the evaluation of post-
operative residuals of bilateral retinal detachments to 50 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6080, which is applicable to concentric contraction of the 
field of vision.  The Board notes at this point, that the 
regulatory provisions applicable to the veteran's disability 
rating have not changed since 1997.  Thereunder, a 20 percent 
evaluation is warranted for bilateral concentric contraction 
of the visual field to 60 degrees, but not to 45 degrees.  A 
30 percent evaluation is warranted for bilateral concentric 
contraction of the visual field to 45 degrees, but not to 30 
degrees.  A 50 percent evaluation is warranted for bilateral 
concentric contraction of the visual field to 30 degrees, but 
not to 15 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  
To ascertain the correct rating under Diagnostic Code 6080, 
the average concentric contraction of visual fields must be 
computed in accordance with 38 C.F.R. § 4.76a.  Thereunder, 
the extent of contraction of the visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields, which is stated in Table III as:  85 degrees 
temporally, 85 degrees down temporally, 65 degrees down, 50 
degrees down nasally, 60 degrees nasally, 55 degrees up 
nasally, 45 degrees up, and 55 degrees up temporally.  The 
degrees lost are added together and then subtracted from 500.  
The resulting figure is the total remaining degrees of visual 
field.  That figure is divided by eight to yield the average 
contraction for rating purposes.

The evidence of record at the time of the February 1998 
rating decision included the service medical records; VA 
examination reports dated in June 1990, April 1992, May 1995, 
and September 1997; VA outpatient treatment records dated 
from April 1990 to March 1992 and from May 1996 to September 
1996; and transcripts of hearings before the RO in May 1996 
and February 1998.  

The VA examination report dated in June 1990, presents an 
impression of repair of retinal holes in both eyes with 
satisfactory results and high myopia.  Corrected visual 
acuity was 20/20 in both eyes.  The April 1992 VA examination 
report noted complaints of loss of peripheral vision through 
thick glasses and decreased night vision.  Corrected visual 
acuity was 20/30 in the right eye, and 20/40 in the left eye.  
The examiner noted defects in the visual field without 
further explanation.  The diagnosis included repaired retinal 
detachment, high myopia and peripheral constriction.  The 
peripheral constriction was determined to be partly secondary 
to retinal detachment surgery, partly secondary to thick 
corrective lenses.  The complaint of decreased night vision 
was linked to high myopia.  In May 1995 another VA 
examination was conducted, the report of which indicated 
normal visual fields in both eyes and bilateral best 
corrected visual acuity of 20/20.  

The February 1998 rating decision relied on a VA examination 
report dated in September 1997.  That report reflects a 
history of retinal detachment surgery in the right eye on two 
occasions and once in the left.  Laser surgery and 
cryosurgery was noted as to both eyes.  The veteran 
complained of pain behind his eyes and decreased vision in 
both eyes.  A physical examination revealed distant visual 
acuity corrected to 20/25 in both eyes and near visual acuity 
corrected to 20/20 in both eyes.  Diplopia was not found and 
versions were full.  The diagnosis was very high myopia and 
status post cryotherapy to the right eye, which appeared to 
be stable.  The examiner also noted that the due to the 
thickness of his glasses and the size of the glasses with the 
rim, the veteran had a constricted field of vision through 
the very thick glasses and small size of the frame.  Copies 
of Goldmann Perimeter charts dated in September 1997 
accompanied the VA examination report.  

The VA outpatient treatment records show treatment in 
September 1990 for complaints of eye pain.  The impression 
was of status post retinal detachment in both eyes with 
history of lattice degeneration.  There was no evidence of 
retinal detachment, but positive vitreous floaters.  
Corrected visual acuity was 20/30 +3, and 20/50.  A treatment 
note dated in December 1991 reflects corrected visual acuity 
of 20/30-2 and 20/30-3.  Treatment was provided in May 1996 
for complaints of a spot in the central vision having an 
onset of one month.  Visual acuity was measured as 20/30 and 
20/40.  High myopia and status post laser surgery to both 
eyes are noted.  A routine examination was provided in August 
1997 during which the veteran complained of blurry spots, 
pain on moving the eyes from side to side, and a sandy 
feeling in both eyes.  Visual acuity was described as 20/50 
pinhole, no improvement and 20/80 pinhole "20/60-."

At a hearing held in May 1996, the veteran described his eye 
problems, including experiencing a big color spot that blocks 
his eyesight for a moment.  During a second hearing in 
February 1998, the veteran testified that he had a lot of 
blind spots, especially peripherally, and dark spots cover 
his sight sometimes.  He indicated that these cause blurry 
vision at times.  The representative contended that the 
results of the eye examinations supported a 50 percent 
disability rating under Diagnostic Code 6080-6078.

The Board finds that there was CUE in the February 1998 
rating decision.  Specifically, the provisions of 38 C.F.R. 
§ 4.76a for calculating the average concentric contraction of 
the visual field were incorrectly applied.  According to the 
February 1998 rating decision, the hearing officer relied 
upon the field vision charting performed in September 1997.  
Although not clear copies, these charts did not show 
constriction below 40 degrees at any of the eight principal 
meridians.  
Even by applying the rating criteria using 40 degrees in each 
meridian, an average concentric contraction of 40 degrees is 
obtained.  Consequently, the hearing officer incorrectly 
applied the regulatory provisions in existence at that time.  
It is clear that a correct application of the criteria to the 
available facts would not lead to the result obtained by the 
hearing officer.  Furthermore, correctly applying the 
regulatory provision would have manifestly changed the 
outcome at the time it was made.

The Board has considered whether there was other evidence of 
record at the time of the February 1998 rating decision, upon 
which an award of a 50 percent evaluation could have been 
based, but the Board finds none.  The other evidence of 
record did not show that the veteran had a constricted field 
of vision to the degree required to warrant a 50 percent 
evaluation.  Since the veteran's visual acuity was 
correctable to 20/25, it does not more nearly approximate the 
criteria for a 50 percent evaluation under the diagnostic 
codes used to evaluate impaired central visual acuity.  To 
obtain a 50 percent evaluation for impairment of visual 
acuity, the evidence must show anatomical loss of an eye, 
blindness in one eye, or vision in one eye of at least 
20/100.  38 C.F.R. § 4.84a.  The claim for restoration of the 
50 percent rating is denied. 


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

